Citation Nr: 9935385	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Determination of an initial rating for residuals of a 
fracture of the right foot, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1997.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted service connection for 
residuals of a fracture of the right foot and assigned a 20 
percent evaluation.  

In the November 1997 Statement of the Case, the RO identified 
permanancy of the present evaluation of the service-connected 
disability as a distinct issue on appeal, separate from the 
issue of determination of the initial evaluation for 
residuals of a fracture of the right foot.  The Board, 
however, views the veteran's November 1997 statements 
regarding permanancy, as being merely another way of saying 
that he disagreed with the rating assigned.  The Board views 
the issue of permanancy as being an inseperable aspect of the 
greater issue of a determination of the initial rating.  
Accordingly, the only issue on appeal is the issue identified 
on the front page of this remand order.


REMAND

The veteran was afforded VA orthopedic examination in June 
1997.  That examination, however, did not consider or provide 
an opinion as to the functional loss of a part of the body 
due to pain on motion, fatigue, incoordination, and weakness, 
or painful motion, as required under 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App.  202 (1995).  While the 
RO indicated that a 20 percent evaluation is assigned for the 
veteran's disability, the RO did not specify to what extent 
pain played a role in that determination.  Where a rating 
decision has failed to provide adequate consideration with 
respect to the role, if any, that pain has played in its 
determination, a remand is required.  See Hicks v. Brown, 8 
Vet. App. 417, 422 (1995); Voyles v. Brown, 5 Vet. App. 451, 
453 (1993) (remanding because "it was necessary for the BVA 
to address both the existence and extent of [the] appellant's 
pain, as well as any limitation of motion due to his service-
connected disabilities").  Accordingly, the veteran's claim 
must be remanded to obtain this information.

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service connected 
residuals of a fracture of the right 
foot.  The claims file, together with a 
copy of this remand, must be made 
available to, and must be reviewed by, 
the examiner prior to this examination.  
The examiner must, in accordance with 
DeLuca, supra., discuss any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion of the right foot.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  Also, the 
examiner is requested to provide an 
opinion as to whether any range of motion 
is lost due to pain, and, if so, the 
amount of that loss.  If the examiner is 
unable to offer an opinion as to these 
aspects, that fact must be so stated, and 
the reason given.  The examination report 
should be typed.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and is 
sufficient to render a proper analysis of 
all the issues raised in this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

3.  After the above actions have been 
completed, the RO should readjudicate the 
claim at issue, in consideration of 
DeLuca and all applicable regulations, as 
noted above, and based on all the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional 
information and to fulfill the duty to assist.  The Board 
does not intimate any opinion as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO.





		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

